Citation Nr: 1531276	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-34 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for right knee pain.

3.  Entitlement to service connection for left knee pain.

4.  Entitlement to service connection for chronic low back pain.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from December 2001 to May 2011.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied service connection for hearing loss, right knee pain, and chronic low back pain.  A March 2013 rating decision denied service connection for left knee pain.  

The Board observes that the Veteran filed a claim to add a dependent spouse in a December 2012 report of general information.  It appears that the RO has not had an opportunity to address this claim and accordingly it is referred to the RO to address in the first instance.

The issues of entitlement to service connection for chronic low back pain and left knee pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record does not contain evidence of a current hearing loss disability as defined by VA regulation.

2.  The Veteran does not currently have a right knee disability.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for establishing service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The RO provided pre-adjudication notice by letter dated in May 2011. 

VA has obtained service treatment records (STRs), assisted the Veteran in obtaining evidence, and afforded the Veteran physical examinations in March 2012 and March 2013.  The Board finds that the VA examinations and opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and he has not contended otherwise.  

In December 2014, subsequent to the issuance of the statement of the case in October 2013, the Veteran submitted duplicate copies of his STRs regarding audiograms and treatment for right knee pain which were previously considered.  He has not submitted any further new medical records or evidence for the Board to consider regarding these issues.  Therefore, remanding the claims for the issuance of a supplemental statement of the case would only unnecessarily delay adjudication of the claims.  See Soyini v. Derwinski, 1 Vet. App. 540 , 540 (1991) (holding that a remand is unnecessary when such would impose unnecessary additional burden on VA resources, with no additional benefit flowing to the Veteran).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  See Pelegrini, 18 Vet. App. at 121.  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases, such as sensorineural hearing loss and arthritis, in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss and arthritis become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


A.  Hearing Loss 

The Veteran requests service connection for hearing loss due to noise exposure while working as a mechanic in service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

With respect to claims for service connection, the first question to be answered is whether a claimant suffers from a current disability.  The evidence does not reflect that the Veteran meets the criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385. 

As pertinent here, the Veteran's STRs include audiograms in August 2001 (pre-entrance), August 2002, February 2005, December 2006, and February 2009 which did not demonstrate decibel loss constituting hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  The Board notes that the Veteran participated in an in-service hearing conservation training program due to noise exposure in an attempt to learn how to use hearing protection and prevent noise-induced hearing loss while working as an aerospace ground equipment mechanic.  

The Veteran underwent a VA audiological examination in March 2012.  Examination findings showed speech discrimination scores of 96 percent in the right ear and 100 percent in the left ear.  In the right ear, pure tone thresholds were 15, 10, 15, 15, and 20 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz , respectively.  At those same frequencies, left ear puretone thresholds were 20, 10, 10, 10, and 15 decibels, respectively. 

These findings do not satisfy the criteria for hearing loss disability under 38 C.F.R. § 3.385, as all of the puretone thresholds are under 26 decibels and the speech discrimination scores were not less than 94 percent.  In addition, the audiologist stated that the Veteran had normal hearing in both ears.  Accordingly, the Veteran does not meet the criteria of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  There is no evidence of hearing loss meeting the criteria of 38 C.F.R. § 3.385 at any time since his separation from service in May 2011.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, in the absence of evidence of a current hearing loss disability which meets the criteria of 38 C.F.R. § 3.385, there is no reasonable basis to establish service connection.

Although the Veteran is competent to state the symptoms he experiences, there is no indication that he has specialized training in diagnosing audiological disorders or determining their severity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, diagnosing sensorineural hearing loss requires specific audiological testing.  Thus, the Veteran's opinion as to whether he currently suffers from hearing loss disability for purposes of 38 C.F.R. § 3.385 is not competent medical evidence.  The Board finds the VA audiological examination to be significantly more probative than lay contentions as to the current presence of hearing loss disability. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Right Knee Disorder 

The Veteran requested compensation for a bilateral knee disability.  He noted his in-service complaints of right knee pain.  

A review of the Veteran's STRs shows multiple complaints of knee pain. 

A VA examination was conducted in March 2012.  A March 2012 right knee X-ray was normal.  The diagnosis was knee pain.  

A VA examination was conducted in March 2013.  The examiner stated that physical examination of both knees is normal.  

As a lay person, the Veteran has not shown that he has specialized training sufficient to render a diagnosis of a knee condition, as such requires medical testing and expertise to determine.  See Jandreau, 492 F.3d at 1376-77.  Accordingly, his opinion that he suffers from a current right knee disability is not competent medical evidence. 

In this case, the competent and probative evidence fails to show the Veteran with a current diagnosed disability of the right knee.  A symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which symptoms can be attributed, there is no basis to find a disability or disease for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As there is no competent evidence indicating a currently diagnosed disability of the right knee since his discharge from service, the claim for service connection must be denied. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right knee disorder is denied. 


REMAND

The record does not contain a post-service diagnosis of a low back or left knee condition.  

However, in April 2015, the Veteran submitted a November 2014 VA magnetic resonance imaging (MRI) of the lumbar spine which noted an oval-shaped homogeneously enhancing intradural lesion along the posterior L2 thecal sac.  The examiner recommended a neurosurgical consultation, and that possible differential diagnoses included small nerve sheath tumor versus small meningioma.  The Veteran also submitted a November 2014 left knee MRI which noted that small joint effusion was present.  

In light of the positive MRI findings, additional opinions regarding whether the Veteran has a current low back or left knee disability are needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his low back and left knee that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA (dated from October 2013 to the present)or private medical treatment.  Any negative response should be in writing and associated with the claims file.

2.  After completion of the development described in item (1) above, schedule the Veteran for a VA neurological examination for the purpose of assessing the nature any low back disability.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA), and a copy of this REMAND should be made available and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  The examiner should provide opinions as to the following:

a.)  The examiner should first determine whether the Veteran has a current low back disability.  The examiner should comment on the November 2014 VA MRI finding of an intradural lesion along the posterior L2 thecal sac.  

b.)  With respect to any diagnosed low back disorder, for each diagnosed disability, the examiner is directed to determine whether it is at least as likely as not (50 percent or greater probability) that such disability is related to his period of active service, to include his documented in-service complaints of low back pain.  

3.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination for the purpose of assessing the nature of any left knee disability.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA), and a copy of this REMAND should be made available and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  The examiner should provide opinions as to the following:

a.)  The examiner should first determine whether the Veteran has a current left knee disability.  The examiner should comment on the November 2014 VA MRI finding of small joint effusion of the left knee.  

b.)  With respect to any diagnosed left knee disorder, for each diagnosed disability, the examiner is directed to determine whether it is at least as likely as not (50 percent or greater probability) that such disability is related to his period of active service, to include his documented in-service complaints of knee pain.

4.  After undertaking any additional development deemed necessary, the RO/AMC should readjudicate the claims on appeal.  If the claims remain denied, the RO/AMC should furnish to the Veteran a supplemental statement of the case and afford them the requisite opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS  
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


